CRAIG A. HILL,                                )
                                              )
       Movant-Appellant,                      )
                                              )
vs.                                           )              No. SD34092
                                              )
STATE OF MISSOURI,                            )              Filed: June 23, 2016
                                              )
       Respondent-Respondent.                 )

             APPEAL FROM THE CIRCUIT COURT OF PEMISCOT COUNTY

                       Honorable W. Keith Currie, Associate Circuit Judge

REVERSED AND REMANDED

       Craig A. Hill (“Movant”) appeals the motion court’s denial without an evidentiary

hearing of his request for post-conviction relief under Rule 24.035, Missouri Court Rules (2016).

In a single point relied on, Movant asserts that the motion court “clearly erred in denying

[Movant] an evidentiary hearing” on his claim that plea counsel “was ineffective for failing to

request a mental evaluation” of Movant. Movant and the State now agree that Movant’s

amended motion for post-conviction relief was filed after the time permitted by Rule 24.035(g),

and request that the case be remanded to the motion court. We agree, and reverse the motion

court’s judgment and remand the case to the motion court for further proceedings as required by

Moore v. State, 458 S.W.3d 822, 825-26 (Mo. banc 2015).



                                                  1
       Movant’s sentence was executed in January 2013, and he was delivered to the

Department of Corrections on January 28, 2013. Movant timely filed a pro se motion for post-

conviction relief on May 15, 2013. Rule 24.035(b). Counsel was appointed and the transcript of

Movant’s plea and sentencing hearing was filed in the trial court on May 17, 2013. The record

does not reveal a request for, or a grant of, an extension of time to file an amended motion for

post-conviction relief with the result that any amended motion was required to be filed within

sixty days after May 17, 2013. Rule 24.035(g). Appointed counsel filed an amended motion for

post-conviction relief, but did not do so until February 24, 2014.

       Movant’s pro se motion included claims that (1) Movant’s “rights to confrontation and

Due process” were “violated by a standing order of [the trial court] barring the release of

pertinent videos,” and (2) the trial court erred in “accept[ing Movant’s] Plea with no factual

basis.” These claims were not included in Movant’s amended motion, and the motion court’s

judgment adjudicates only the claims set forth in the amended motion. There is no indication in

the record that the motion court undertook an independent inquiry to determine if Movant was

abandoned by appointed counsel.

       As we recently observed:

               When appointed post-conviction counsel files an amended motion outside
       the proscribed time limits, a presumption of abandonment occurs “because the
       filing of the amended motion indicates that counsel determined there was a sound
       basis for amending the initial motion but failed to file the amended motion timely.”
       Moore, 458 S.W.3d at 825 (citations omitted).
               Where there exists a presumption of abandonment, the motion court is
       required to undertake an independent inquiry to determine whether Movant was in
       fact abandoned by appointed counsel. Id. Such an inquiry will determine which
       post-conviction motion—Movant’s pro se motion or the amended motion—should
       be adjudicated by the motion court. Id. at 826. There is nothing in the record here
       to indicate that the required independent inquiry into the issue of abandonment was
       undertaken by the motion court, thus remand is appropriate.




                                                 2
Price v. State, No. SD34063, 2016 WL 2864452, at *2 (Mo.App. S.D. May 13, 2016) (internal

footnotes omitted). If, on remand, the motion court determines Movant was not abandoned, the

motion court should not consider Movant’s amended motion and adjudicate Movant’s pro se

motion. If, on the other hand, the motion court determines on remand that Movant was

abandoned, the motion court should adjudicate Movant’s amended motion. Moore, 458 S.W.3d

at 825-26.

        The motion court’s judgment is reversed, and the case is remanded for further

proceedings as required by Moore.1


Nancy Steffen Rahmeyer, J. - Opinion Author

Gary W. Lynch, J. - Concurs

William F. Francis, Jr., J. - Concurs




1
 We do note that, in the event on remand the motion court determines that Movant was abandoned and again
adjudicates Movant’s amended motion, the motion court’s findings in paragraphs 14 through16 of its judgment do
not appear to be addressed in the record that was provided us.

                                                       3